Laughlin, J.:
The action is brought by landlords against their tenant of a fourth floor of a building owned by them to enjoin the maintenance of a sign alleged to have been erected without their consent in writing as required by the lease. The moving papers allege the effect of the provisions of the lease ; but its provisions which it is alleged the tenant is violating should have been set forth. Moreover the order is irregular in that it does not contain a recital of the grounds upon which it was granted as required by the provisions of section 610 of the Code of Civil Procedure.
It follows, therefore, that the order should be reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
O’Brien, P. J., Patterson, Ingraham and McLaughlin, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.